Title: To James Madison from John Gavino, 14 October 1803
From: Gavino, John
To: Madison, James


					
						No. 134
						Sir
						Gibraltar 14. Octr. 1803
					
					 I confirm what had the honor of adressing you yesterday by the bearer, still here & only affords me time to accompany the dispatches herewith from Consul Simpson &ca. confirming matters being arranged with the Emperour received by our Sloop of War Syren.  Comodor Prible still at Tanger.  The John Adams & New York left it for this place, but not yet arrived.  I have the honor to be with respect, Sir Your most Obdt. & most he: Servt:
					
						John Gavino
					
					
						Consul Simpson has drawn on me for $1000 & sent a draft on you for same which is very uncertain when may pass it but if had Credit on London Cash is always to be Commanded.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
